EXHIBIT 10.1

CSS INDUSTRIES, INC.
2004 EQUITY COMPENSATION PLAN
(Amended and restated as of June 12, 2008)

The purpose of the CSS Industries, Inc. 2004 Equity Compensation Plan (the
“Plan”) is to provide designated employees and officers of CSS Industries, Inc.
(the “Company”) and its subsidiaries with the opportunity to receive grants of
incentive stock options, nonqualified stock options, restricted stock grants,
stock appreciation rights and stock bonus awards. The Company believes that the
Plan will encourage the participants to contribute materially to the growth of
the Company, thereby benefitting the Company’s stockholders, and will align the
economic interests of the participants with those of the stockholders.

1. Human Resources Committee

(a) Administration. The Plan shall be administered and interpreted by the Human
Resources Committee (“Committee”), which shall consist of not less than three
members of the Board of Directors of the Company (the “Board”), all of whom
shall be “outside directors” as defined under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and related Treasury regulations,
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and “independent
directors” in accordance with the governance rules of the New York Stock
Exchange (“NYSE”).

(b) Authority. The Committee shall have the sole authority to (i) determine the
individuals to whom grants shall be made under the Plan; (ii) determine the
type, size, and terms of the grants to be made to each such individual;
(iii) determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability; (iv) amend the terms of
any previously issued grant, subject to the provisions of Section 15 below; and
(v) deal with any other matters arising under the Plan.

(c) Determinations. The Committee shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Committee’s interpretations of the Plan and all
determinations made by the Committee pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
the Plan or in any awards granted hereunder. All powers of the Committee shall
be executed in its sole discretion, in the best interest of the Company, not as
a fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.

1

 

1



--------------------------------------------------------------------------------



 



2. Grants

Awards under the Plan may consist of grants of Incentive Stock Options and
Nonqualified Stock Options (as described in Section 5 and collectively referred
to as “Options”), restricted stock grants (as described in Section 6 and
referred to as “Restricted Stock Grants”), stock appreciation rights (as
described in Section 7 and referred to as “SARs”) and stock bonus awards (as
described in Section 8 and referred to as “Stock Bonus Awards”) (Options,
Restricted Stock Grants, SARs and Stock Bonus Awards are hereinafter
collectively referred to as “Grants”). All Grants shall be subject to the terms
and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee to the individual in a grant instrument or
an amendment to the grant instrument (the “Grant Instrument”). All Grants shall
be made conditional upon the Grantee’s acknowledgement, in writing or by
acceptance of the Grant, that all decisions and determinations of the Committee
shall be final and binding on the Grantee, his or her beneficiaries, and any
other person having or claiming an interest under such Grant. The Committee
shall approve the form and provisions of each Grant Instrument or may delegate
such authority to the executive officers of the Company or to any of them acting
singly. Grants under a particular Section of the Plan need not be uniform as
among the grantees.

3. Shares Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock, par value $.10 (“Company Stock”), of the
Company that may be issued or transferred under the Plan is 2,000,000 shares.
The shares may be authorized but unissued shares of Company Stock or reacquired
shares of Company Stock, including shares purchased by the Company on the open
market for purposes of the Plan. If, and to the extent, Options or SARs granted
under the Plan terminate, expire, or are canceled, forfeited, exchanged, or
surrendered without having been exercised or if any Restricted Stock Grants
(including Restricted Stock Grants received upon the exercise of Options) or
Stock Bonus Awards are forfeited, terminated or otherwise not paid in full, the
shares subject to such Grants shall again be available for purposes of the Plan.

(b) Individual Limits. The maximum aggregate number of shares of Company Stock
that shall be subject to Grants made under the Plan to any individual during any
calendar year shall be 300,000 shares, subject to adjustment as described below.

(c) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) a
merger, reorganization or consolidation; (iii) a reclassification or change in
par value; or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year, the kind
and number of shares covered by outstanding Grants, the kind and number of
shares issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control of the Company, the provisions of Section 13 of the Plan
shall apply. Any adjustments to outstanding Grants shall be consistent with
Section 409A or 424 of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

2

 

2



--------------------------------------------------------------------------------



 



4. Eligibility for Participation

(a) Eligible Persons. Employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board
shall be eligible to participate in the Plan.

(b) Selection of Grantees. The Committee shall select the Employees to receive
Grants and shall determine the number of shares of Company Stock subject to a
particular Grant in such manner as the Committee determines. Employees who
receive Grants under this Plan shall hereinafter be referred to as “Grantees.”

5. Granting of Options

The Committee may grant Options to an Employee, upon such terms as the Committee
deems appropriate. The following provisions are applicable to Options:

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees.

(b) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of Section 422 of the Code
(“Incentive Stock Options”) or nonqualified stock options that are not intended
so to qualify (“Nonqualified Stock Options”) or any combination of Incentive
Stock Options and Nonqualified Stock Options, all in accordance with the terms
and conditions set forth herein.

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value (as defined below) of a share of Company Stock on the
date the Option is granted; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the time of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company, as
defined in Section 424 of the Code, unless the Exercise Price per share is not
less than 110% of the Fair Market Value of a share of Company Stock on the date
of grant.

(iii) The “Fair Market Value” per share of Company Stock shall mean (A) if the
principal trading market for the shares of Company Stock is a national
securities exchange, the last reported sale price of the shares of Company Stock
on the trading day immediately prior to the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(B) if the shares of Company Stock are not principally traded on a national
securities exchange, the mean between the last reported “bid” and “asked” prices
of shares of Company Stock on the relevant date, as reported on the OTC Bulletin
Board, or (C) if the shares of Company Stock are not publicly traded or, if
publicly traded, are not so reported, the Fair Market Value shall be as
determined by the Committee.

3

 

3



--------------------------------------------------------------------------------



 



(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company, or any parent or subsidiary of the
Company, as defined in Section 424 of the Code, may not have a term that exceeds
five years from the date of grant.

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and reflected in the Grant Instrument. The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.

(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, shall have an Exercise Price not less than 85% of the
Fair Market Value of the Company Stock on the date of grant, and may not be
exercisable for at least six months after the date of grant (except that such
Options may become exercisable, as determined by the Committee, upon the
Grantee’s death or retirement, or upon a Change of Control or other
circumstances permitted by applicable regulations).

(f) Termination of Employment, Death or Retirement. Except as provided below, an
Option may only be exercised while the Grantee is employed by the Employer (as
defined below) as an Employee.

(i) In the event that a Grantee ceases to be employed by the Employer for any
reason other than death, termination for Cause, or the Employee’s sole
determination to terminate his or her employment (other than by reason of
retirement approved by the Committee), any Option that is otherwise exercisable
by the Grantee shall terminate unless exercised within 90 days after the date on
which the Grantee ceases to be employed by the Employer (or within such other
period of time as may be specified by the Committee), but in any event no later
than the date of expiration of the Option term. Except as otherwise provided by
the Committee, any of the Grantee’s Options that are not otherwise exercisable
as of the date on which the Grantee ceases to be employed by the Employer shall
terminate as of such date.

(ii) In the event the Grantee ceases to be employed by the Employer on account
of a termination for Cause by the Employer or the Grantee’s voluntary
termination (other than by reason of retirement approved by the Committee), any
Option held by the Grantee shall terminate as of the date the Grantee ceases to
be employed by the Employer. In addition, notwithstanding any other provisions
of this Section 5, if the Committee determines that the Grantee has engaged in
conduct that constitutes Cause at any time while the Grantee is employed by the
Employer or after the Grantee’s termination of employment, any Option held by
the Grantee shall immediately terminate, and the Grantee shall automatically
forfeit all shares underlying any exercised portion of an Option for which the
Company has not yet delivered the share certificates, upon refund by the Company
of the Exercise Price paid by the Grantee for such shares. Upon any exercise of
an Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iii) If the Grantee dies while employed by the Employer or retires from such
employment with the consent of the Committee, any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within 180 days
after the date on which the Grantee ceases to be employed by the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by the Employer shall terminate as of such date.

4

 

4



--------------------------------------------------------------------------------



 



(iv) For purposes of the Plan:

(A) The term “Employer” shall mean the Company and its subsidiary corporations
or other entities, as determined by the Committee.

(B) “Employed by the Employer” shall mean employment as an Employee (so that,
for purposes of exercising Options and SARs and satisfying conditions with
respect to Restricted Stock Grants and Stock Bonus Awards, a Grantee shall not
be considered to have terminated employment until the Grantee ceases to be an
Employee), unless the Committee determines otherwise.

(C) “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Grantee (i) has breached his or
her employment agreement with the Employer; (ii) has engaged in disloyalty to
the Company, including, without limitation, fraud, embezzlement, theft,
commission of a felony or proven dishonesty; (iii) has disclosed trade secrets
or confidential information of the Employer to persons not entitled to receive
such information; (iv) has breached any written noncompetition or
nonsolicitation agreement between the Grantee and the Employer; or (v) has
engaged in such other behavior detrimental to the interests of the Employer as
the Committee determines.

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (i) in cash; (ii) by delivering shares of Company Stock owned by
the Grantee (including Company Stock acquired in connection with the exercise of
an Option), subject to such restrictions as the Committee deems appropriate and
having a Fair Market Value on the date of exercise at least equal to the
Exercise Price or by attestation (on a form prescribed by the Committee) to
ownership of Shares having a Fair Market Value on the date of exercise at least
equal to the exercise price; (iii) payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board; or (iv) by
such other method as the Committee may approve, to the extent permitted by
applicable law. Shares of Company Stock used to exercise an Option shall have
been held by the Grantee for the requisite period of time necessary to avoid
adverse accounting consequences to the Company with respect to the Option. The
Grantee shall pay the Exercise Price and the amount of any withholding tax due
(pursuant to Section 10) as specified by the Committee. Payment for the shares
to be issued or transferred pursuant to the Option, and any required withholding
taxes, must be received by the Company by the time specified by the Committee
depending on the type of payment being made, but in all cases prior to, or
simultaneously with, the issuance or transfer of such shares.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, as defined in
Section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option.

5

 

5



--------------------------------------------------------------------------------



 



6. Restricted Stock Grants

The Committee may issue or transfer shares of Company Stock to an Employee under
a Restricted Stock Grant, upon such terms as the Committee deems appropriate.
The following provisions are applicable to Restricted Stock Grants:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to a Restricted Stock Grant may be issued or transferred for consideration or
for no consideration, and subject to restrictions or no restrictions, as
determined by the Committee. The Committee may establish conditions under which
restrictions on Restricted Stock Grants shall lapse over a period of time or
according to such other criteria as the Committee deems appropriate, including,
without limitation, restrictions based upon the achievement of specific
performance goals. The period of time during which the Restricted Stock Grant
shall remain subject to restrictions will be designated in the Grant Instrument
as the “Restriction Period.”

(b) Number of Shares. The Committee, in its sole discretion, shall determine the
number of shares of Company Stock to be issued or transferred pursuant to a
Restricted Stock Grant and the restrictions applicable to such shares.

(c) Requirement of Employment. If the Grantee ceases to be employed by the
Employer or if other specified conditions are not met, the Restricted Stock
Grant shall terminate as to all shares covered by the Grant as to which the
restrictions have not lapsed, and those shares of Company Stock must immediately
be returned to the Company. The Committee may, however, provide for complete or
partial exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of the Restricted Stock Grant except to a
successor under Section 11. Each certificate for Restricted Stock Grants shall
contain a legend giving appropriate notice of the restrictions in the Grant. The
Grantee shall be entitled to have the legend removed from the stock certificate
covering the shares subject to restrictions and to delivery of such stock
certificate when all restrictions on such shares have lapsed. The Committee may
determine that the Company will not issue certificates for Restricted Stock
Grants until all restrictions on such shares have lapsed. If certificates are
issued, the Company will retain possession of such certificates for Restricted
Stock Grants until all restrictions on such shares have lapsed.

(e) No Right to Vote and to Receive Dividends. During the Restriction Period,
the Grantee shall not have the right to vote shares subject to Restricted Stock
Grants nor to receive any dividends or other distributions paid on such shares.

(f) Lapse of Restrictions. All restrictions imposed upon Restricted Stock Grants
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Restricted Stock Grants, that the restrictions shall
lapse without regard to any Restriction Period.

7. Stock Appreciation Rights

The Committee may grant SARs to an Employee separately or in tandem with any
Option. The following provisions are applicable to SARs:

6

 

6



--------------------------------------------------------------------------------



 



(a) General Requirements. The Committee may grant SARs to an Employee separately
or in tandem with any Option (for all or a portion of the applicable Option).
Tandem SARs may be granted either at the time the Option is granted or at any
time thereafter while the Option remains outstanding; provided, however, that,
in the case of an Incentive Stock Option, SARs may be granted only at the time
of the Grant of the Incentive Stock Option. The Committee shall establish the
base amount of the SAR at the time the SAR is granted. Unless the Committee
determines otherwise, the base amount of each SAR shall be equal to the per
share Exercise Price of the related Option or, if there is no related Option,
the Fair Market Value of a share of Company Stock as of the date of Grant of the
SAR.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c) Exercisability. An SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. SARs may only be exercised while the Grantee is employed by the
Employer or during the applicable period after termination of employment as
described in Section 5(f). A tandem SAR shall be exercisable only during the
period when the Option to which it is related is also exercisable.

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, shall have a base amount not less than 85% of the Fair Market
Value of the Company Stock on the date of grant, and may not be exercisable for
at least six months after the date of grant (except that such SARs may become
exercisable, as determined by the Committee, upon the Grantee’s death,
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).

(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in cash, Company Stock, or a
combination thereof. The stock appreciation for an SAR is the amount by which
the Fair Market Value of the underlying Company Stock on the date of exercise of
the SAR exceeds the base amount of the SAR as described in subsection (a).

(f) Form of Payment. The Committee shall determine whether the appreciation in
an SAR shall be paid in the form of cash, shares of Company Stock, or a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Company Stock to be
received, shares of Company Stock shall be valued at their Fair Market Value on
the date of exercise of the SAR. If shares of Company Stock are to be received
upon exercise of an SAR, cash shall be delivered in lieu of any fractional
share.

8. Stock Bonus Awards. The Committee may grant shares of Company Stock as a
bonus, or may grant other awards in lieu of obligations of the Company or any of
its subsidiaries to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, subject to such terms as shall be
determined by the Committee.

7

 

7



--------------------------------------------------------------------------------



 



9. Deferrals. The Committee may permit or require a Grantee to defer receipt of
the payment of cash or the delivery of shares that would otherwise be due to
such Grantee in connection with any Grant. If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals and may provide for interest or other earnings to be paid on such
deferrals. The rules and procedures for any such deferrals shall be consistent
with applicable requirements of Section 409A of the Code.

10. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state, and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state, or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. Unless the Committee prohibits the same, a
Grantee may elect to satisfy the Employer’s tax withholding obligation with
respect to a Grant paid in Company Stock by having shares withheld up to an
amount that does not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, and local tax liabilities.

11. Transferability of Grants

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order or otherwise as permitted by the Committee. When a Grantee dies,
the personal representative or other person entitled to succeed to the rights of
the Grantee may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Grantee’s will or under the applicable laws of descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

12. Change of Control of the Company

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than persons who are stockholders on the effective date of
the Plan) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a change of ownership resulting from the death of a stockholder, and a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or

8

 

8



--------------------------------------------------------------------------------



 



(b) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (ii) a sale or
other disposition of all or substantially all of the assets of the Company; or
(iii) a liquidation or dissolution of the Company.

13. Consequences of a Change of Control

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants not less than ten days’ advance written notice of such Change
of Control; (ii) all outstanding Options and SARs shall automatically accelerate
and become fully exercisable; and (iii) the restrictions and conditions on all
outstanding Restricted Stock Grants and Stock Bonus Awards shall immediately
lapse.

(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options and
rights by, the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other outstanding Grants shall be converted to similar grants
of the surviving corporation (or a parent or subsidiary of the surviving
corporation).

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or both of the following actions with
respect to any or all outstanding Options and SARs: the Committee may
(i) require that the Grantees surrender their outstanding Options and SARs in
exchange for a payment by the Company, in cash or Company Stock as determined by
the Committee, in an amount equal to the amount by which the then Fair Market
Value of the shares of Company Stock subject to the Grantee’s unexercised
Options and SARs exceeds the Exercise Price of the Options or the base amount of
the SARs, as applicable; or (ii) after giving the Grantees an opportunity to
exercise their outstanding Options and SARs, terminate any or all unexercised
Options and SARs at such time as the Committee deems appropriate. Such surrender
or termination shall take place as of the date of the Change of Control or such
other date as the Committee may specify.

14. Requirements for Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on the Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of the shares of Company Stock
as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

9

 

9



--------------------------------------------------------------------------------



 



15. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
such approval is required in order to comply with the Code or other applicable
laws, or to comply with applicable stock exchange requirements.

(b) No Repricing Without Stockholder Approval. Notwithstanding anything in the
Plan to the contrary, the Committee may not reprice Options, nor may the Board
amend the Plan to permit repricing of Options, unless the stockholders of the
Company provide prior approval for such repricing. An adjustment to an Option
pursuant to Section 3(c) above shall not constitute a repricing of the Option.
For purposes of this Section 15(b), “repricing” shall have the same meaning as
set forth in Section 303A.08 of the New York Stock Exchange Listed Company
Manual, or any successor provision thereto.

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of the Original Effective Date (as defined
below), unless the Plan is terminated earlier by the Board or is extended by the
Board with the approval of the stockholders.

(d) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 21(b). The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant. Whether or not
the Plan has terminated, an outstanding Grant may be terminated or amended under
Section 21(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.

(e) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials, or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

16. Funding of the Plan. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under this Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.

17. Rights of Grantees. Nothing in this Plan shall entitle any Employee or other
person to any claim or right to be granted a Grant under this Plan. Neither this
Plan nor any action taken hereunder shall be construed as giving any individual
any rights to be retained by or in the employ of the Employer or any other
employment rights.

10

 

10



--------------------------------------------------------------------------------



 



18. No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

19. Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

20. Effective Date of the Plan. The Plan was originally effective August 4, 2004
(the “Original Effective Date”). The Plan as amended and restated herein is
effective as of June 12, 2008.

21. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation, or otherwise, of the business or assets
of any corporation, firm, or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes; or (ii) limit the
right of the Committee to grant stock options or make other awards outside of
this Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization, or
liquidation involving the Company or any of its subsidiaries in substitution for
a stock option or restricted stock awards made by such corporation. The terms
and conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute Grants as it deems
appropriate, including setting the Exercise Price of Options or the base price
of SARs at a price necessary to retain for the Grantee the same economic value
as the prior options or rights.

(b) Compliance with Law. The Plan, the exercise of Options, and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to
Section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act. In addition, it is the
intent of the Company that Incentive Stock Options comply with the applicable
provisions of Section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of Section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of Section 409A of the Code. To the extent that any provision that
is designed to comply with Section 16 of the Exchange Act or the legal
requirements of Section 422, 162(m) or 409A of the Code as set forth in the Plan
ceases to be necessary under Section 16 of the Exchange Act or required under
Section 422, 162(m) or 409A of the Code, that Plan provision shall cease to
apply. The Committee may revoke any Grant if it is contrary to law or modify a
Grant to bring it into compliance with any valid and mandatory government
regulation.

11

 

11



--------------------------------------------------------------------------------



 



(c) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Grants on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(d) Governing Law. The validity, construction, interpretation, and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.

12

 

12